—Judgment unanimously affirmed. Memorandum: After question-
ing defendant about his decision to plead guilty to first degree possession of gambling records, the court refused to accept defendant’s plea. Defendant was subsequently tried by a jury and convicted of possession of gambling records in the first degree (Penal Law, § 225.20) and promoting gambling in the first degree (Penal Law, § 225.10). The court’s refusal to accept defendant’s plea was proper. It is well settled that a defendant has no absolute right to have his plea accepted by the court and that the decision whether to accept a reduced plea is a matter within the court’s discretion (Santobello v New York, 404 US 257; People v Griffith, 43 AD2d 20). We do not agree with defendant’s contention *1025that the court erred in failing to disqualify itself from the trial after hearing incriminating statements by the defendant in the plea colloquy. We have examined the defendant’s remaining arguments and find them to be without merit. (Appeal from judgment of Monroe County Court, Cornelius, J. — promotion of gambling, first degree, and another charge.) Present — Hancock, Jr., J. P., Callahan, Doerr, O’Donnell and Moule, JJ.